DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye (US 2005/0024338 A1, hereinafter referred as “Ye”).
	Regarding claim 1, Ye discloses a method of determining characters inputted (Fig. 2 and Abstract discloses a coding synthesizer used to identify simultaneously the keys and the fingers used to press the keys), said method being performed at a processing system (coding synthesizer 3), said method comprising: 
 	identifying a key activated among one or more keys of a keyboard (Fig. 2, Abstract, ¶0027 and ¶0037 discloses one signal is generated by the key stroke [when a user presses a key in the reduced size keyboard]) and a sensor activated among one or more sensors associated with one or more fingers of a user (Figs. 2, 3, ¶0039 and ¶0041 discloses if the little finger 212 is used to press the key, the contact of the 210 sensor of the little finger will be activated); 
 	determining an element or a special function corresponding to said key activated (Fig. 2, Abstract, ¶0027 and ¶0037 discloses one signal is generated by the key stroke 
 	determining a character based on said element or said special function corresponding to said key activated and said element or said special function corresponding to said sensor activated (Fig. 2, ¶0037 and ¶0041 discloses one signal is generated by the key stroke and the second one is generated by the finger recognition… The synthesizer then combines these signals, and outputs a third signal which characterizes the symbol being typed).
	Regarding claim 2, Ye discloses the method of claim 1, wherein said identifying of said key activated is based on a key activation signal received at said processing system (Fig. 4 and ¶0040 discloses during a keystroke, the pressed key… key coding 1 [sent to the code synthesizing circuit 3]), wherein said key gets activated upon receiving a keystroke from said user (Fig. 2, Abstract, ¶0027 and ¶0037 discloses one signal is generated by the key stroke [when a user presses a key in the reduced size keyboard]) and sends said key activation signal to said processing system upon activation (Fig. 4 illustrates the key coding 1 transmits the pressed key signal to the code synthesizing circuit 3), 
 	wherein said identifying of said sensor activated is based on a sensor activation signal received at said processing system (Fig. 4 and ¶0040 discloses  during a keystroke, …the contact of the pressing finger… finger coding 2 [sent to the code synthesizing circuit 3]), wherein said sensor gets activated when a keystroke is provided .

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 20-21 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Bae (US 2017/0329460 A1, hereinafter referred as “Bae”).
	Regarding claim(s) 20, this/these system claim(s) has/have similar limitations as method claim(s) 1, and therefore rejected on similar grounds.
 	Ye doesn’t explicitly disclose said processing system comprising: a memory to store instructions; one or more processors to execute the instructions stored in the memory to cause the digital processing system to perform the actions of:…
 	However, in a similar field of endeavor, Bae discloses a processing system (720) comprising: a memory to store instructions (¶0172 discloses the memory 760 may store a mapping table including the information about the buttons corresponding to the user's fingers); one or more processors (720) to execute the instructions stored in the memory 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye for the purpose of implementing the system embodied in the memory for execution by a processor that can be employed in a wide variety of devices. 	
 	Regarding claim(s) 21, this/these system claim(s) has/have similar limitations as method claim(s) 2, and therefore rejected on similar grounds.
	Regarding claim(s) 39, this/these CRM claim(s) has/have similar limitations as method claim(s) 1, and therefore rejected on similar grounds.
 	Ye doesn’t explicitly disclose a non-transitory machine readable medium storing one or more sequences of instructions, wherein execution of said one or more instructions by one or more processors contained in a digital processing system causes the digital processing system to perform the actions of:…
 	However, in a similar field of endeavor, Bae discloses non-transitory machine readable medium storing one or more sequences of instructions (¶0174 discloses program commands executable by various computer means and may be recorded on a non-transitory computer-readable recording medium), wherein execution of said one or more instructions by one or more processors (720) contained in a digital processing system causes the digital processing system (¶0171 and ¶0173 discloses the digital memory 760 may store a program used by the controller 720 to perform processing and control) to perform the actions of…
. 	
Allowable Subject Matter
6. 	Claims 3-19 and 22-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692